 



EXHIBIT 10.2
PROMISSORY NOTE

  $2,000,000.00   Palm Beach County, Florida
December 29, 2006  

FOR VALUE RECEIVED, BabyUniverse, Inc., a Florida corporation (the “Borrower”),
promises to pay to the order of Lydian Private Bank (the “Lender,” which term
shall also include any subsequent holder of this Note), the principal sum of Two
Million Dollars ($2,000,000.00) (the “Loan”), with interest until paid as set
forth in this Note.
     1. Interest.
     This Note shall bear interest a floating rate of interest equal to the base
rate on corporate loans posted by at least seventy-five percent (75%) of the
nation’s largest banks known as the “Wall Street Journal Prime”, as such rate
shall change from time to time. If the Wall Street Journal Prime is no longer
available, then the interest rate due under this Note shall be based on a
comparable index and spread as may be determined by Bank at its sole discretion.
Borrower acknowledges that the interest rate shall change as the Wall Street
Journal Prime changes from time to time. Interest shall be calculated on a
360-day year and paid for the actual number of days elapsed for any whole or
partial month in which interest is being calculated. The rate of interest to be
charged from time to time, pursuant to this paragraph is hereinafter called the
"Interest Rate”.
     2. Repayment.
          (a) Commencing February 1, 2007, and on the same day of each month
thereafter, interest on the outstanding principal balance of this Note shall be
due and payable. All remaining unpaid principal together with interest accrued
thereon shall be due and payable on July 1, 2008.
          (b) The principal balance of this Note may be prepaid, in whole or in
part, at any time by Borrower provided, however, that any partial prepayment of
principal shall be applied to the last principal payments coming due under the
Note.
     3. Late Charges. If any installment of interest or principal or any other
payment due under this Note is not paid within ten (10) days after the date that
the installment or payment is due, Borrower promises to pay Lender a “late
charge” equal to the greater of Ten Dollars ($10.00) or 5% of the past due
monthly payment required by this Note.
     4. Default Rate. In the event Borrower shall fail to make any one or more
payments on account of interest, principal, charges, or premiums within five
(5) days after the date the same shall become due and payable, as provided
herein, Borrower shall pay to Lender interest on any overdue payment of
principal, interest, charges and

 



--------------------------------------------------------------------------------



 



premiums at the highest rate allowed by applicable law (the “Default Rate”),
from the date the same shall become due and payable until the date paid.
Following an Event of Default hereunder, the term “Interest Rate” as used in
this Note shall be deemed to be the Default Rate until such time as such Event
of Default is cured, at which point the “Interest Rate” will no longer be deemed
the Default Rate.
     5. Security for Note. This Note is secured by, inter alia, a Security and
Pledge Agreement (the “Security Agreement”) executed by Wyndcrest Baby Universe
Holdings II, LLC, and Wyndcrest BabyUniverse Holdings III, LLC, of even date
herewith.
     6. Acceleration; Remedies. Upon the failure of Borrower to make any payment
of principal or interest when due hereunder, or to timely perform any other
obligation due hereunder, or upon the occurrence of an Event of Default, as that
term may be defined in the Loan Agreement (the “Loan Agreement”) of even date
herewith executed by Borrower and Lender (each such default is hereinafter
called an “Event of Default”), the unpaid principal with interest and all other
sums owing hereunder shall at the option of Lender become immediately due and
payable. Failure to exercise this option shall not constitute a waiver of the
right to exercise this option in the event of any subsequent default. In
addition to the right to accelerate all principal or interest due hereunder,
upon the occurrence of an Event of Default, Lender is authorized at any time, at
its option, without notice or demand, to setoff and charge against any deposit
accounts of either Borrower or any other party liable for payment hereunder (as
well as any money, instruments, securities, documents, chattel paper, credits,
claims, demands, income and any other property, rights or interest of either
Borrower or any other party liable for payment hereunder), which at any time
shall come into possession or custody or under the control of the Lender or any
of its agents, affiliates or correspondents, any and all obligations due
hereunder. Lender shall also have all rights and remedies available under the
Loan Agreement, the Security Agreement and all other documents which secure
repayment hereof, available at law or in equity. Notwithstanding anything to the
contrary herein, all such Events of Default hereunder shall be governed by the
notice and cure periods, if any, set forth in the Loan Agreement.
     7. Payment of Costs. In the event this Note is turned over to an attorney
at law for collection after the occurrence of an Event of Default, in addition
to the principal, interest, late charges, and/or premiums due hereunder, Lender
shall be entitled to collect all costs of collection including but not limited
to reasonable attorneys’ fees, incurred in connection with protection of or
realization of collateral or in connection with any of Lender’s collection
efforts, whether or not suit on this Note or any foreclosure proceeding is
filed, and all such costs and expenses shall be payable on demand.
     8. Waiver. As to this Note, the Loan Agreement, the Security Agreement, and
any other documents or instruments evidencing or securing the indebtedness (the
“Loan Documents”), Borrower and all guarantors, if any, severally waive all
applicable exemption rights, whether under any state constitution, homestead
laws or otherwise, and also severally waive valuation and appraisement
presentment, protest and demand, notice of protest, demand and dishonor and
nonpayment of this Note, and expressly

2



--------------------------------------------------------------------------------



 



agree that the maturity of this Note, or any payment under this Note, may be
extended from time to time without in any way affecting the liability of
Borrower and all guarantors, to the extent permitted by Section 7.Q. of the Loan
Agreement.
     9. Waiver of Jury Trial. BORROWER AND LENDER WAIVE ALL RIGHTS TO TRIAL BY
JURY OF ANY SUITS, CLAIMS, COUNTERCLAIMS, AND ACTIONS OF ANY KIND ARISING UNDER
OR RELATING TO THIS NOTE. BORROWER AND LENDER ACKNOWLEDGE THAT THIS IS A WAIVER
OF A LEGAL RIGHT AND REPRESENT TO ONE ANOTHER THAT THIS WAIVER IS MADE KNOWINGLY
AND VOLUNTARILY. BORROWER AND LENDER AGREE THAT ALL SUCH SUITS, CLAIMS,
COUNTERCLAIMS, AND ACTIONS SHALL BE TRIED BEFORE A JUDGE OF A COURT OF COMPETENT
JURISDICTION, WITHOUT A JURY.
     10. Usury Limitations. It is the intention of the parties to conform
strictly to applicable usury laws from time to time in force, and all agreements
between Borrower and Lender, whether now existing or hereafter arising and
whether oral or written, are hereby expressly limited so that in no contingency
or event whatsoever, whether by acceleration of maturity hereof or otherwise,
shall the amount paid or agreed to be paid to Lender, or collected by Lender,
for the use, forbearance or detention of the money to be loaned hereunder or
otherwise, exceed the maximum amount permissible under applicable usury laws. If
under any circumstances whatsoever fulfillment of any provision hereof or any
other Loan Documents, at the time performance of such provision shall be due,
shall involve an amount or any portion thereof in excess of the limit of
validity prescribed by law, then ipso facto, the payment to be made or the
amount to be delivered to be fulfilled shall be reduced to the limit of such
validity; and if under any circumstances Lender shall ever receive an amount
deemed interest, by applicable law, which would exceed the highest lawful rate,
such amount that would be excessive interest under applicable usury laws shall
be applied to the reduction of the principal amount owing hereunder and not to
the payment of interest, or if such excessive interest exceeds the unpaid
balance of principal and other indebtedness, the excess shall be deemed to have
been a payment made by mistake and shall be refunded to Borrower or to any other
person making such payment on Borrower’s behalf. All sums paid or agreed to be
paid to Lender for the use, forbearance or detention of the indebtedness of
Borrower evidenced hereby, outstanding from time to time shall, to the extent
permitted by applicable law, be amortized, pro-rated, allocated and spread from
the date of disbursement of the proceeds of this Note until payment in full of
such indebtedness so that the actual rate of interest on account of such
indebtedness is uniform through the term hereof. The terms and provisions of
this paragraph shall control and supersede every other provision of all
agreements between Lender and Borrower and any endorser or guarantor of this
Note.
     11. Severability. In case any provision (or any part of any provision)
contained in this Note shall for any reason be held to be invalid, illegal, or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provision (or remaining part of the affected
provision) of this Note, but this Note shall be construed as if such invalid,
illegal, or unenforceable provision (or part thereof) had never been contained
herein but only to the extent it is invalid, illegal, or unenforceable.

3



--------------------------------------------------------------------------------



 



     12. Governing Law. Borrower hereby acknowledges, consents and agrees
(i) that the provisions of this Note and the rights of all parties mentioned
herein shall be governed by the laws of the State of Florida and interpreted and
construed in accordance with such laws (excluding the conflict of laws for the
State of Florida) and (ii) that venue for any proceeding instituted to enforce
this Note shall lie in Palm Beach County, Florida, and any objections to such
jurisdiction or venue are hereby waived.
     13. No Waiver by Lender. No failure on the part of Lender to exercise any
right or remedy hereunder, whether before or after the happening of a default
shall constitute a waiver thereof, and no waiver of any past default shall
constitute a waiver of any future default or of any other default. No failure to
accelerate the debt evidenced hereby by reason of default hereunder, or
acceptance of a past due installment, or indulgence granted from time to time
shall be construed to be a waiver of the right to insist upon prompt payment
thereafter or to impose late charges retroactively or prospectively, or shall be
deemed to be a novation of this Note or as a reinstatement of the debt evidenced
hereby or as a waiver of such right or acceleration or any other right, or be
construed so as to preclude the exercise of any right that Lender may have,
whether by the laws of the State of Florida, by agreement, or otherwise. This
Note may not be changed orally, but only by an agreement in writing signed by
the party against whom such agreement is sought to be enforced.
     14. No Offsets. No indebtedness evidenced by this Note shall be deemed to
have been offset or shall be offset or compensated by all or part of any claim,
cause of action, counterclaim or cross-claim, whether liquidated or
unliquidated, which Borrower may have or claim to have against Lender now or
hereafter. Furthermore, in respect to the present indebtedness of, or any future
indebtedness incurred by, Borrower to Lender, Borrower waives, to the fullest
extent permitted by law, the benefits of any applicable law, regulation or
procedure that substantially provides that, if (i) cross-demands for money have
existed between persons at any point in time and (ii) neither demand was barred
by the applicable statute of limitations and (iii) an action is thereafter
commenced by one such person, then the other may assert in his answer the
defense of payment in that the two demands are compensated so far as they equal
each other, notwithstanding that an independent action asserting the claim would
at the time of filing the answer be barred by the applicable statute of
limitations.
     15. Loss, Theft, Destruction or Mutilation of Note. In the event of the
loss, theft or destruction of this Note, upon Lender’s written request,
accompanied by an indemnification and/or security reasonably satisfactory to
Borrower, or in the event of the mutilation of this Note, upon Lender’s
surrender to the Borrower of the mutilated Note, Borrower shall execute and
deliver to Lender a new promissory note in form and content identical to this
Note in lieu of the lost, stolen, destroyed or mutilated Note.
     16. Relationship of Parties. THE RELATIONSHIP BETWEEN BORROWER AND LENDER
IS, AND AT ALL TIMES SHALL REMAIN, SOLELY THAT OF DEBTOR AND CREDITOR, AND SHALL
NOT BE, OR BE CONSTRUED TO BE, A

4



--------------------------------------------------------------------------------



 



JOINT VENTURE, EQUITY VENTURE, PARTNERSHIP OR OTHER RELATIONSHIP OF ANY NATURE.
     17. Unconditional Payment. If any payment received by Lender hereunder
shall be deemed by a court of competent jurisdiction to have been a voidable
preference or fraudulent conveyance under any bankruptcy, insolvency or other
debtor relief law, then the obligation to make such payment shall survive any
cancellation or satisfaction of this Note or return thereof to Borrower and
shall not be discharged or satisfied with any prior payment thereof or
cancellation of this Note, but shall remain a valid and binding obligation
enforceable in accordance with the terms and provisions hereof, and such payment
shall be immediately due and payable upon demand. No release of any security for
this Note or any party liable for payment of this Note shall release or affect
the liability of Borrower or any other party who may become liable for payment
of all or any part of the indebtedness evidenced by this Note. Lender may
release any guarantor, surety or indemnitor of this Note from liability, in
every instance without the consent of Borrower hereunder and without waiving any
rights which Lender may have hereunder or under any of the other Loan Documents
or under applicable law or in equity.
     18. Ambiguity and Construction of Certain Terms. Neither this Note nor any
uncertainty or ambiguity herein shall be construed or resolved against Lender by
virtue of the fact that such document has originated with Lender as drafter.
Borrower acknowledges that it has reviewed this Note and has had the opportunity
to consult with counsel on same. This Note, therefore, shall be construed and
interpreted according to the ordinary meaning of the words used so as to fairly
accomplish the purposes and intentions of the parties hereto. All personal
pronouns used herein, whether used in the masculine, feminine or neuter gender,
shall be deemed to include all other genders; the singular shall include the
plural and vice versa. Titles of articles and sections are for convenience only
and in no way define, limit, amplify or describe the scope or intent of any
provisions hereof. “Herein,” “hereof” and “hereunder” and other words of similar
import refer to this Note as a whole and not to any particular section,
paragraph or other subdivision; “Section” refers to the entire section and not
to any particular subsection, paragraph of other subdivision. Reference to days
for performance shall mean calendar days unless business days are expressly
indicated.
     19. Time of the Essence. Time is of the essence to each and every provision
of this Note.
     20. Loan Agreement. The advance under this Note is and shall be subject to
the terms and conditions of the Loan Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Borrower has caused this Note to be executed and
delivered on its behalf under seal on the date first written above.

            BabyUniverse, Inc.,
a Florida corporation
      By:           Name:           Title:        

6